Title: From James Madison to William Jones, 13 July 1801
From: Madison, James
To: Jones, William


Dear Sir
Washington July 13. 1801
I have been duly favored with yours of the 6th. instant inclosing the Memorial of Mr. Torey. It has been for some time supposed that an American Consul at St. Petersburg might be useful, in the present course of trade and general turn of affairs; but besides the difficulty of finding a Citizen well qualified for the service & willing to undertake it, there has been no regular proof as yet that a Consul would be received there. On the contrary I understand, that an experiment has been heretofore made for the purpose, without success. Mr. Torey speaks indeed as from authority; but, without questioning in the least its reality, or remarking on its informality, it must have proceeded from the late, not the existing Sovereign. Still however the appointment of a Consul under certain precautions might perhaps be properly made, if an unexceptionable character would accept it. Should such an one be within your acquaintance, you would oblige me by suggesting him for the consideration of the President. With very great & sincere respect I remain Sir Your most Obedient hble servt
James Madison

P. S. Since the above was written I have recd. your favor inclosing the Memorial from N. Orleans recommending Mr. Hulings for the Consulate at that place. This additional testimony of his merits was not wanting to render his pretensions respectable. But the President has been led to view the character of Mr. Daniel as so advantageously suited to the service in question that a commission of Consul will be tendered to him, Mr. Hulings in the mean time will retain that of Vice-Consul, and enjoy the esteem to which he appears to be so much entitled.
 

   
   RC (DLC, series 7).



   
   Letter not found.



   
   JM referred to Daniel Clark, to whom he sent a copy of consular instructions on 21 July 1801 (DNA: RG 59, IC, vol. 1).


